DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation in claim 1 of “the toilet shroud is configured to be mounted over and fully enclose a vehicle toilet fram” and the recitation in claim 2 of “the toilet shroud is configured to be mounted over and fully enclose a vehicle toilet fram” are directed to new matter because the recited limitations are not supported by applicant’s originally filed disclosure (claims, abstract, specification, drawings filed 09/30/2019). Applicant’s specification does not discloses a toilet shroud that “fully enclose a vehicle toilet fram” Applicant’s specification (Para. 0011) discloses: “FIG. 2 shows a side perspective view of the rinse ring of FIG. 1 positioned on a toilet bowl and surrounded by a toilet shroud,” and also discloses (Para. 0037) “it is possible for the fragrance container 92 to be positioned behind a transparent shroud 80, as illustrated 20by Figure 9. It similarly possible for the fragrance container 92 to be positioned behind a non-transparent shroud, as illustrated by Figure 10. It is generally envisioned that the fragrance container 92 may be positioned along a base or rear portion of the toilet frame as illustrated.” Applicant's originally filed drawings shows a toilet shroud fully enclose a vehicle toilet fram” as the back portion of the toilet frame is not completely covered by the shroud (as shown in figure 10 of applicant’s drawings) and the shroud is sloped/angled so that the shroud will not be flush with a vertical wall. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as obvious over Beach (20160272320) in view of deLoache (20170268213) and Tsibulevskiy (20170079481). 


 	It is noted that applicant’s drawings shows a toilet shroud (Fig. 6 and 9-10) that includes an open back portion. Claim 1 recites the limitation a toilet shroud that “fully enclose a vehicle toilet fram,” so that applicant is claiming the toilet shroud fully encloses the toilet frame when the toilet shroud is “secured and mounted to a lavatory floor and wall.” It is noted that the structure of the claimed invention does not include a lavatory floor/wall and the toilet shroud (as claimed) does not “fully enclose a vehicle toilet fram” without the shroud being “secured and mounted to a lavatory floor and wall.”
 	It is noted that the prior art of Beach is fully capable of performing the claim recitation of “a vehicle toilet” and “the toilet shroud… being secured and mounted to a lavatory floor and wall with the opening of the toilet shroud positioned over a toilet bowl area of the vehicle toilet frame to allow for use” as is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
	deLoache (Figures 1-6) teaches a toilet shroud mounted to a lavatory floor and wall (Para. 0020). 
 	Tsibulevskiy (Figures 1-20) teaches the toilet shroud comprises a material that can optically change the transparency of the toilet shroud, the material comprising (a) a first configuration wherein the shroud is transparent such that accumulation of waste or contraband underneath the shroud is visible and (b) a second configuration wherein transparency of the shroud is optically changed to opaque or non-transparent (Para. 0161), wherein health inspection or security personnel can selectively render the toilet shroud transparent for sanitation or security checks.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Beach with the toilet shroud mounted to a lavatory floor and wall as taught by deLoache as a means of providing a shroud covering mounted to a floor and wall that covers a toilet frame (deLoache: Para. 0020), and to provide Beach with the toilet shroud comprises a material that can optically change the transparency of the toilet shroud as taught by Tsibulevskiy as a means of providing a toilet cover that changes states between opaque, translucent, or transparent Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)). 


















[AltContent: textbox (Figure 1: Beach Reference)]
    PNG
    media_image1.png
    1119
    991
    media_image1.png
    Greyscale



Claim 4 is rejected under 35 U.S.C. 103 as obvious over Beach in view of deLoache and Tsibulevskiy, further in view of Decroupet (20110140004).

	Regarding claim 4, the modified Beach (Figures 1-12) teaches a vehicle toilet sanitation and security feature, comprising a toilet shroud (Fig. 11a-11b, Part No. 122) (Para. 0041), wherein the toilet shroud is configured to be mounted over and fully enclose a vehicle toilet fram
 	The modified Beach does not teach transparency of the shroud is optically changed by running current through the shroud material in order to cause the material to become opaque.  
 	Decroupet (Figures 1-3) teaches transparency of the shroud is optically changed by running current through the shroud material in order to cause the material to become opaque (Para. 0048).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Beach with transparency of the shroud is optically changed by running current through the shroud material in order to cause the material to become opaque as taught by Decroupet as a means of using an electrochromic function to change the transparency of a bathroom article/object (Decroupet: Para. 0048). 

Claims 5-7 are rejected under 35 U.S.C. 103 as obvious over Beach in view of deLoache and Tsibulevskiy, further in view of Lofer (20170075152).

	Regarding claim 5, the modified Beach (Figures 1-12) teaches a vehicle toilet sanitation and security feature, comprising a toilet shroud (Fig. 11a-11b, Part No. 122) (Para. 0041), wherein the toilet shroud is configured to be mounted over and fully enclose a vehicle toilet fram
 	The modified Beach does not teach the shroud is opaque and made transparent via exposure to UV or other spectrum light.  
 	Lofer (Figures 1-7) teaches the shroud is opaque and made transparent via exposure to UV or other spectrum light (Para. 0002, 0006).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Beach with the shroud is opaque and made transparent via exposure to UV or other spectrum light as taught by Lofer as a means of changing light transmission properties of a material when voltage, light or heat is applied (Lofer: Para. 0002, 0006).
 	

	Regarding claim 6, the modified Beach (Figures 1-12) teaches a vehicle toilet sanitation and security feature, comprising a toilet shroud (Fig. 11a-11b, Part No. 122) (Para. 0041), wherein the toilet shroud is configured to be mounted over and fully 
 	The modified Beach does not teach the shroud is opaque and made transparent via exposure to heat.  
	Lofer (Figures 1-7) teaches the shroud is opaque and made transparent via exposure to heat (Para. 0002, 0006).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Beach with the shroud is opaque and made transparent via exposure to heat as taught by Lofer as a means of changing light transmission properties of a material when voltage, light or heat is applied (Lofer: Para. 0002, 0006).


	Regarding claim 7, the modified Beach (Figures 1-12) teaches a vehicle toilet sanitation and security feature, comprising a toilet shroud (Fig. 11a-11b, Part No. 122) (Para. 0041), wherein the toilet shroud is configured to be mounted over and fully enclose a vehicle toilet fram
 	The modified Beach does not teach the shroud comprises a film that changes from opaque to transparent via application of an electric current.

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Beach with the shroud comprises a film that changes from opaque to transparent via application of an electric current as taught by Lofer as a means of changing light transmission properties of a material when voltage, light or heat is applied (Lofer: Para. 0002, 0006).

Claims 2-3 are rejected under 35 U.S.C. 103 as obvious over Harris (U.S. P.G.-Pub. No. 2010/0243754 A1) in view of deLoache, Beach, and Richard (20110088154). 

 	Regarding claim 2, Harris (Figures 1-57) teaches a fragrance distribution system for a vehicle toilet frame, comprising: a vehicle toilet shroud (see figure 23); a fragrance container (Fig. 9, Part No. 67) (Para. 0272) positioned behind the vehicle toilet shroud such that it is guarded from external tampering; one or more fragrance delivering conduits (Fig. 12, Part No. 83) (0275) fluidly cooperating with the fragrance container and configured to deliver fragrance to the vehicle toilet (Para. 0077, 0272, 0275, 0287-0290). 
 	Harris does not teach  a vehicle toilet shroud comprising an upper wall-contacting portion, surrounding side wall-contacting portions, a base floor-contacting portion, a toilet rim-shaped portion extending from the upper wall-contacting portion and the side wall-contacting portions, the toilet rim-shaped portion defining an opening for toilet bowl use, such that the toilet shroud tracks a shape of a vehicle toilet frame, wherein the 
 	Beach (Figures 1-12) teaches a vehicle toilet shroud (Fig. 11a-11b, Part No. 122) (Para. 0041) comprising an upper wall-contacting portion, surrounding side wall-contacting portions, a base floor-contacting portion, a toilet rim-shaped portion extending from the upper wall-contacting portion and the side wall-contacting portions, the toilet rim-shaped portion defining an opening for toilet bowl use (See Fig. 11a-11b), such that the toilet shroud tracks a shape of a vehicle toilet frame (Fig. 11A, Part No. 114) (Para. 0041), wherein the vehicle toilet shroud is configured to be mounted over and fully enclose a vehicle toilet frame by being secured and mounted to a lavatory floor and wall, with the opening of the toilet shroud positioned over a toilet bowl area of the vehicle toilet frame to allow for use (Para. 0041).
	It is noted that applicant’s drawings shows a toilet shroud (Fig. 6 and 9-10) that includes an open back portion. Claim 2 recites the limitation a toilet shroud that “fully enclose a vehicle toilet fram,” so that applicant is claiming the toilet shroud fully encloses the toilet frame when the toilet shroud is “secured and mounted to a lavatory floor and wall.” It is noted that the structure of the claimed invention does not include a lavatory floor/wall and the toilet shroud (as claimed) does not “fully enclose a vehicle toilet fram” without the shroud being “secured and mounted to a lavatory floor and wall.”
a vehicle toilet” and “the toilet shroud… being secured and mounted to a lavatory floor and wall with the opening of the toilet shroud positioned over a toilet bowl area of the vehicle toilet frame to allow for use” as the recited limitations are directed to the intended use of the claimed apparatus. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
	deLoache (Figures 1-6) teaches a toilet shroud mounted to a lavatory floor and wall (para. 0020). 
 	Richard (Figures 1-15) teaches one or more fragrance delivering conduits (Fig. 1 Part No. 24) configured to deliver fragrance into a bowl of the vehicle toilet (Para. 0058).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Harris with the vehicle toilet shroud is configured to be mounted over and fully enclose a vehicle toilet frame by being secured and mounted to a lavatory floor and wall as taught by Beach as a means of providing a toilet shroud configured to be positioned over a toilet to help in reducing splash (Beach: Abstract, Para. 0041), to provide Harris with a toilet shroud mounted to a lavatory floor and wall as taught by deLoache as a means of providing a shroud covering mounted to a floor and wall that covers a toilet frame (deLoache: Para. 0020), and to provide Harris 


	Regarding claim 3, the modified Harris (Figures 1-57) teaches the fragrance is delivered during or after a toilet flush (Para. 0099).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 (directed to a toilet shroud that fully encloses a vehicle toilet fram) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 04/08/2021 (directed to the prior art of Tsibulevskiy, Harris, Richard, deLoache) have been fully considered but they are not persuasive. 
 	
 	Regarding applicant’s argument that the rejection of claim 1 is improper because the prior art of Tsibulevskiy (20170079481) is not used for a toilet shroud, it is noted that claim 1 is rejected under 35 USC 103 over Beach in view of deLoache and Tsibulevskiy. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Beach with the toilet shroud comprises a material that Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).

 	Regarding applicant’s argument that the prior art of Harris does not teach the recitation in claim 2 of “a fragrance container positioned behind the vehicle toilet shroud such that it is guarded from external tampering” it is noted that Harris teaches a vehicle toilet shroud (see figure 23), a fragrance container (Fig. 9, Part No. 67) (Para. 0272) positioned behind the vehicle toilet shroud such that it is guarded from external tampering (See Fig. 23 where the shroud is a cover of the toilet).

 	Regarding applicant’s argument that the prior art of record (Tsibulevskiy, Harris, Richard, deLoache) does not teach a toilet shroud that “a toilet shroud that fully encloses a vehicle toilet frame,” it is noted that claim 1 recites the limitation a toilet shroud that “fully enclose a vehicle toilet fram,” so that applicant is claiming the toilet shroud fully encloses the toilet frame when the toilet shroud is “secured and mounted to a lavatory floor and wall.” It is noted that the structure of the claimed invention does not include a lavatory floor/wall, and the toilet shroud (as claimed) does not “fully enclose a vehicle toilet fram” without the shroud being “secured and mounted to a lavatory floor and wall.” The prior art of Beach teaches the claimed structure of the toilet shroud as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711